Exhibit 10.4
Execution Version
EQUITY PLEDGE AGREEMENT
     THIS EQUITY PLEDGE AGREEMENT, dated as of January 19, 2010, is made by
PRG-SCHULTZ INTERNATIONAL, INC., a Georgia corporation (“PRGX”), and PRG-SCHULTZ
USA, INC., a Georgia corporation (collectively, the “Borrowers”), the other
direct and indirect Subsidiaries of PRGX signatory hereto (Borrowers and each
such other Subsidiary of PRGX a party hereto shall be collectively known as the
“Pledgors”, and individually as a “Pledgor”), in favor of SUNTRUST BANK, in its
capacity as administrative agent (the “Administrative Agent”) for the Secured
Parties.
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Lenders, the Issuing Bank and the
Administrative Agent have entered into that certain Revolving Credit and Term
Loan Agreement, dated as of January 19, 2010 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have agreed to establish a revolving credit
facility in favor of and extend term Loans to Borrowers, and the Issuing Bank
has agreed to establish a letter of credit subfacility in favor of the
Borrowers; and
     WHEREAS, the Pledgors are the record and beneficial owner of the Pledged
Interests; and
     WHEREAS, in order to induce the Lenders, the Issuing Bank and the
Administrative Agent to enter into the Credit Agreement, Subsidiary Guaranty
Agreement and other Loan Documents, the Pledgors have agreed to execute and
deliver to the Administrative Agent, for the benefit of the Secured Parties,
this Agreement as security for the Secured Obligations; and
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE 1
DEFINITIONS
          SECTION 1.1. Certain Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall have the following meanings (such definitions to be equally applicable to
the singular and plural forms thereof):
          “Agreement” shall mean this Equity Pledge Agreement as originally in
effect on the Closing Date and as thereafter from time to time amended,
supplemented, restated or otherwise modified.
          “Collateral” shall mean, collectively, (a) the Pledged Interests;
(b) all Future Rights, (c) all other Pledged Property, whether now or hereafter
delivered to the Administrative Agent in connection with this Agreement; and
(d) all Proceeds of any of the foregoing. Notwithstanding the foregoing or
anything else in this Agreement to the contrary, the Collateral shall expressly
exclude the Equity Interests constituting, in the aggregate, more than
sixty-five percent (65%) of all issued and outstanding Equity Interests of any
direct or indirect Foreign Subsidiary of PRGX.
          “Distributions” shall mean all dividends paid in the form of Equity
Interests, liquidating dividends, Equity Interests resulting from equity
interest splits, reclassifications, warrants, options, non-

 



--------------------------------------------------------------------------------



 



cash dividends and other distributions (whether similar or dissimilar to the
foregoing) on or with respect to any Pledged Interests or other Equity Interests
constituting Collateral, but shall not mean Dividends.
          “Dividends” shall mean cash dividends and cash distributions with
respect to any Pledged Interests made in compliance with applicable law.
          “Equity Interests” means all securities, shares, units, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company, or
similar entity, whether voting or nonvoting, certificated or uncertificated,
including general partner partnership interests, limited partner partnership
interests, common stock, preferred stock, or any other “equity security” (as
such term is defined in Rule 3a11-1 of the General Rules and Regulations
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934).
          “Event of Default” shall mean any event described in Section 5.1.
          “Future Rights” shall mean: (a) all Equity Interests (other than
Pledged Interests) of the Issuers, and all securities convertible or
exchangeable into, and all warrants, options, or other rights to purchase,
Equity Interests of the Issuers; and (b) the certificates or instruments
representing such Equity Interests, convertible or exchangeable securities,
warrants, and other rights and all dividends, cash, options, warrants, rights,
instruments, and other property or proceeds from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests.
          “Issuers” shall mean each of the Persons identified as an Issuer on
Schedule I attached hereto (or any addendum thereto or replacement thereof), and
any successors thereto, whether by merger or otherwise.
          “Pledged Interests” shall mean any and all of the Equity Interests of
any Issuer, whether constituting investment property, general intangibles or
otherwise, owned by any Pledgor from time to time, more particularly described
in Schedule I hereto, as amended, supplemented or replaced from time to time,
and all Pledged Property relating thereto. Notwithstanding the foregoing or
anything else in this Agreement to the contrary, the Pledged Interests shall
expressly exclude the Equity Interests constituting, in the aggregate, more than
sixty-five percent (65%) of all issued and outstanding Equity Interests of any
direct or indirect Foreign Subsidiary of PRGX.
          “Pledged Property” shall mean all Pledged Interests and the
certificates evidencing the Pledged Interests, and all Dividends, Distributions,
securities, cash, instruments, interest payments and other property and Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Interests.
          “Proceeds” shall mean all proceeds (including proceeds of proceeds) of
the Pledged Interests and Future Rights including all: (a) rights, benefits,
distributions, premiums, profits, dividends, interest, cash, instruments,
documents of title, accounts, contract rights, inventory, equipment, general
intangibles, payment intangibles, deposit accounts, chattel paper, and other
property from time to time received, receivable, or otherwise distributed in
respect of or in exchange for, or as a replacement of or a substitution for, any
of the Pledged Interests, Future Rights, or proceeds thereof (including any
cash, Equity Interests, or other securities or instruments issued after any
recapitalization, readjustment, reclassification, merger or consolidation with
respect to the Issuers and any security entitlements, as defined in Section
8-102(a)(17) of the U.C.C., with respect thereto); (b) “proceeds,” as such term
is defined in Section 9-102(a)(64) of the U.C.C.; (c) proceeds of any insurance,
indemnity, warranty, or guaranty (including guaranties of delivery) payable from
time to time with respect to any of the Pledged

2



--------------------------------------------------------------------------------



 



Interests, Future Rights, or proceeds thereof; (d) payments (in any form
whatsoever) made or due and payable to Pledgor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Pledged Interests, Future Rights, or proceeds thereof; and
(e) other amounts from time to time paid or payable under or in connection with
any of the Pledged Interests, Future Rights, or proceeds thereof.
          “Ratable” or “ratably” shall mean, in the context of a distribution of
Collateral or a distribution of Proceeds of any of the Collateral, an allocation
of such Collateral or Proceeds among the Secured Parties pro rata in accordance
with their respective portion of the aggregate dollar amount of the Secured
Obligations to which the distribution is being applied.
          “Secured Obligations” means, collectively, the respective Obligations
of each Pledgor.
          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Issuing Bank, the Specified Hedge Providers and the Specified Bank
Product Providers.
          “Specified Bank Product Provider” shall mean any Lender or any
Affiliate of a Lender to which any Loan Party owes (i) Treasury Management
Obligations or (ii) Bank Product Obligations, if at the date of entering into an
agreement to provide such services or products, such Person was a Lender or an
Affiliate of a Lender and such Person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the
Administrative Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Article IX and X of the Credit
Agreement.
          “Specified Hedge Provider” shall mean each party to a Hedging
Transaction entered into to limit interest rate or fee fluctuations with respect
to the Loans and Letters of Credit if at the date of entering into such Hedging
Transaction such person was a Lender or an Affiliate of a Lender and such person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Section 7.2(a), and
Articles IX and X, of the Credit Agreement.
          “U.C.C.” means the Uniform Commercial Code as in effect in the State
of Georgia from time to time.
          SECTION 1.2. Credit Agreement Definitions, Cross-References.
Capitalized terms used herein and not otherwise defined (including the preamble
and recitals hereof) shall have the meanings assigned to them in the Credit
Agreement, unless the context otherwise requires or unless otherwise defined
herein. References in this Agreement to any Section, unless otherwise specified,
are references to such Section of this Agreement, and references in such Section
to any subsection or clause, unless otherwise specified, are references to such
subsection or clause of such Section.
          SECTION 1.3. U.C.C. Definitions. Unless otherwise defined herein or
the context otherwise requires, terms for which meanings are provided in the
U.C.C. are used in this Agreement, including its preamble and recitals, with
such meanings.
ARTICLE 2
PLEDGE
          SECTION 2.1. Grant of Security Interest. Each Pledgor hereby pledges,
assigns,

3



--------------------------------------------------------------------------------



 



delivers, sets over, conveys and transfers to the Administrative Agent, for its
benefit and the benefit of the other Secured Parties, and hereby grants to the
Administrative Agent, for its benefit and the benefit of the other Secured
Parties, a continuing security interest in and to, such respective Pledgor’s
entire right, title and interest in and to all of the Collateral.
          SECTION 2.2. Security for Secured Obligations. This Agreement and the
Collateral secure the payment in full and performance of all Secured
Obligations.
          SECTION 2.3. Delivery of Pledged Property upon Event of Default;
Registration of Pledge; Transfer. All certificates and instruments representing
or evidencing any Collateral, including all Pledged Interests included as
Collateral, shall be delivered to the Administrative Agent and shall be held by
the Administrative Agent, shall be in suitable form for transfer by delivery
(unless otherwise consented to by the Administrative Agent in the case of an
Issuer that is a Foreign Subsidiary), and shall be accompanied by all necessary
instruments of transfer or assignment reasonably required by the Administrative
Agent, duly executed in blank and, if the Administrative Agent shall so request,
with signatures guaranteed by a member of a registered national securities
exchange or the National Association of Securities Dealers, Inc. or by a
commercial bank or trust company having an office or correspondent in the United
States. The Administrative Agent shall have the right, upon the occurrence and
during the continuation of an Event of Default, and without notice to the
Pledgors, to transfer to, or to register in the name of the Administrative Agent
or any of its nominees, any or all of the Pledged Interests, subject only to
Section 2.5(b) and Section 4.6. In addition, the Administrative Agent shall have
the right at any time to request that any Pledgor exchange certificates or
instruments representing or evidencing any Pledged Interests for certificates or
instruments of smaller or larger denominations. If at any time, and from time to
time, any Collateral consists of an uncertificated security or a security in
book entry form, and the “issuer’s jurisdiction” within the meaning of
Sections 9-305 and 8-110 of the applicable Uniform Commercial Code, in the case
of an uncertificated security, or the “securities intermediary’s jurisdiction”
within the meaning of Sections 9-305 and 8-110 of the applicable Uniform
Commercial Code, in the case of a security in book entry form, is a jurisdiction
that is one of the states or territories of the United States (or the District
of Columbia), then Pledgor shall immediately cause such Collateral to be
registered or entered, as the case may be, in the name of Administrative Agent,
or otherwise cause Administrative Agent’s security interest thereon to be
perfected in accordance with applicable law. Notwithstanding anything to the
contrary in this Section 2.3 or elsewhere in this Agreement or in any other Loan
Document, in the case of Pledged Interests of an issuer that is a Foreign
Subsidiary, compliance with any applicable foreign law requirements to the
creation, attachment or perfection of a Lien on any such Pledged Interests, or
to the transferability of those Pledged Interests, shall not be required except
to the extent requested by the Administrative Agent upon the occurrence and
during the continuation of an Event of Default. The Administrative Agent
acknowledges that, pursuant to Section 5.14 of the Credit Agreement, the Pledged
Interests are not required to be delivered to the Administrative Agent until
thirty (30) days after the closing date.
          SECTION 2.4. No Duty to Administrative Agent. The powers conferred on
the Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Beyond reasonable care in the custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. The Administrative Agent shall not be liable or
responsible for any loss or damage to any of the Collateral, or from any
diminution in the value thereof, by reason of the act or omission of any
carrier, forwarding agency, or other agent selected by the Administrative Agent
in good faith.
          SECTION 2.5. Continuing Security Interest; Transfer of Secured
Obligation. This

4



--------------------------------------------------------------------------------



 



Agreement shall:
     (a) create a continuing security interest in the Collateral;
     (b) remain in full force and effect until no Lender has a Commitment under
the Credit Agreement, the Issuing Bank has no commitment to issue any Letter of
Credit under the Credit Agreement and no Secured Obligation remains unpaid or
outstanding (except to the extent such Secured Obligations consist solely of
inchoate indemnity obligations, Treasury Management Obligations and/or Cash
Collateralized Letters of Credit complying with the terms and conditions of the
Credit Agreement);
     (c) be binding upon the each Pledgor, its successors and assigns, provided,
however, that the no Pledgor may assign any of its rights or obligations
hereunder without the prior written consent of the Required Lenders; and
     (d) inure to the benefit of the Secured Parties and their respective
permitted successors, transferees and assigns.
Without limitation to the foregoing, any Lender or Issuing Bank may assign or
otherwise transfer any Note, Loan or other Secured Obligation, held by it to any
other Person, in accordance with the terms of the Credit Agreement, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted herein. Upon the occurrence of the event described in
Section 2.5(b) above, the security interest granted herein shall terminate and
all rights to the Collateral shall revert to the Pledgors, as applicable. Upon
any such termination, the Administrative Agent will, at the Pledgors’ expense,
execute and deliver to the Pledgors such documents as the Pledgors shall
reasonably request to evidence such termination, without recourse or warranty to
the Administrative Agent.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
          SECTION 3.1. Representations and Warranties. Each Pledgor represents
and warrants as follows:
     (a) The Pledgor is and at all times will be the legal and beneficial owner
of, and has and will have at all times good and marketable title to (and has and
will at all times have full right and authority to pledge and assign), all
Collateral pledged hereunder by such Pledgor, free and clear of all Liens or
other charges or encumbrances, except, in each case, as otherwise permitted
under this Agreement or under any other Loan Document.
     (b) The execution and delivery of this Agreement, together with the filing
of a UCC-1 financing statement against the Collateral owned by such Pledgor, and
the delivery of the possessory Collateral owned by such Pledgor to the
Administrative Agent, are effective in the aggregate to create a valid,
perfected, first priority security interest in such Collateral and all Proceeds
thereof, securing the Secured Obligations, except that the filing of a financing
statement, the taking of possession or some other action may be required under
Section 9-306 of the U.C.C. to perfect a security interest in certain Proceeds
of such Collateral that do not constitute Pledged Interests or other securities
or instruments.
     (c) The Pledged Interests have been duly authorized and validly issued, and
are fully paid, and (except insofar as not the case in regard to a Foreign
Subsidiary) nonassessable.

5



--------------------------------------------------------------------------------



 



     (d) Except as otherwise permitted under this Agreement or any other Loan
Document, the Pledged Interests constitute, and at all applicable times
thereafter more fully described in the Credit Agreement, the Aggregate Equity
Pledge Threshold will be met, and the Pledged Interests will constitute (a) 100%
of all of the issued and outstanding Equity Interests of the Material Domestic
Subsidiaries directly owned by the Pledgor and (b) 65% of all of the issued and
outstanding Equity Interests of any first tier Material Foreign Subsidiaries
directly owned by the Pledgor, when combined with the Pledged Interests of all
other Pledgors with respect to such Foreign Subsidiary.
     (e) Schedule I to this Agreement is true and correct and complete in all
material respects. Without limiting the generality of the foregoing, except as
set forth on Schedule I, all Pledged Interests are in certificated form, and,
except to the extent registered in the name of Administrative Agent or its
nominee pursuant to the provisions of this Agreement, are registered in the name
of the applicable Pledgor.
     Pledgors shall provide a supplement to, or replacement of, Schedule I in
connection with any additional pledge hereunder, or to reflect any change of
information in Schedule I, in form and substance reasonably satisfactory to
Administrative Agent. Each such delivery shall be deemed a representation and
warranty by each Pledgor that such supplement or replacement is true and correct
as of such date of delivery. Without limiting such obligation, if Pledgors fail
to deliver such supplement or replacement, the Administrative Agent may
unilaterally supplement or replace Schedule I to reflect any additional pledge
hereunder or to reflect any changed information in Schedule I; provided, that
failure to so supplement Schedule I in writing shall not invalidate any
additional pledged shares’ status as Pledged Interests.
     (f) Except for compliance with the requirements of Section 5.7, and except
as may be required in connection with any Material Foreign Subsidiary, no
authorization, approval, or other action by and no notice to or filing with, any
Governmental Authority is or will be required either:
          (i) for the pledge by the Pledgor of any Collateral pursuant to this
Agreement or for the execution, delivery, or performance of this Agreement by
the Pledgor, or
          (ii) for the exercise by the Administrative Agent of the voting or
other rights provided for in and in accordance with the terms of this Agreement
or the remedies in respect of the Collateral pursuant to this Agreement (except,
with respect to any Pledged Interests, as may be required in connection with a
disposition of such Pledged Interests by laws affecting the offering and sale of
securities generally).
     (g) As of the Closing Date, (i) 100% of the Capital Stock of each Material
Domestic Subsidiary (other than the Capital Stock of any Domestic Subsidiary
owned directly by a Foreign Subsidiary on the Closing Date) and 65% of each
first tier Material Foreign Subsidiary is pledged under this Agreement, and
(ii) sufficient shares of Capital Stock are pledged hereunder to meet the
Aggregate Equity Pledge Threshold.
          SECTION 3.2. Warranties upon Pledge of Additional Collateral. Each
Pledgor shall be deemed to restate (as to the respective additional Collateral)
each representation and warranty set forth in Section 3.1 as at the date of each
pledge hereunder by such Pledgor to the Administrative Agent of any additional
Collateral.

6



--------------------------------------------------------------------------------



 



ARTICLE 4
COVENANTS
          SECTION 4.1. Protect Collateral; Further Assurances. No Pledgor will
sell, assign, transfer, pledge or encumber in any other manner the Collateral
(except in favor of the Administrative Agent hereunder, or as otherwise
permitted under the Credit Agreement). Each Pledgor will warrant and defend the
right, title and security interest herein granted to the Administrative Agent in
and to the Collateral (and all right, title and interest represented by the
Collateral) against the claims and demands of all Persons whomsoever. Each
Pledgor agrees that at any time, and from time to time, at the expense of the
Pledgor, the Pledgor will promptly execute and deliver all further instruments,
and take all further action, that may be necessary, or that the Administrative
Agent may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.
          SECTION 4.2. Issuance of Equity Interests. No Pledgor will, subsequent
to the date of this Agreement, without the prior written consent of the Required
Lenders, cause or permit the Subsidiaries that have issued any Equity Interests
pledged hereunder to issue or grant any warrants, options of any nature or other
instruments convertible into any class of Equity Interests or issue any
additional Equity Interests or sell or transfer any treasury Equity Interests,
except that any Subsidiary may issue Equity Interests to the Pledgor if such
Pledgor assures such Equity Interests are pledged hereunder and become a part of
the Collateral to the extent required, and at the time(s) required, by
Section 5.12 of the Credit Agreement, and in the case of any Subsidiary that is
not a Domestic Subsidiary except for any qualifying Equity Interest required to
be issued to directors, managers or officers of such Subsidiary under applicable
law. Such Pledgor will notify the Administrative Agent within the time periods
required to effect additional pledges as set forth in Section 5.12 of the Credit
Agreement with respect to any such additional Pledged Interests, and of any
additional Subsidiary formed or acquired after the date hereof (the Equity
Interests of which shall likewise become additional Pledged Interests hereunder,
subject to the limitation on the pledging of Equity Interests of Foreign
Subsidiaries contained in the definition of “Pledged Interests”), and within the
applicable time periods set forth in section 5.12 of the Credit Agreement, cause
such Pledged Interests, together with signed transfer powers and proxies, in the
form of Exhibit A and Exhibit B, respectively, attached hereto (or in such other
form consented to by the Administrative Agent), and such other documents and
instruments as the Administrative Agent may require in its reasonable
discretion, to be delivered into the Administrative Agent’s possession, and take
all other steps deemed necessary by the Administrative Agent in its reasonable
discretion to perfect the first-priority security interest of the Administrative
Agent in such additional Pledged Interests.
          SECTION 4.3. Taxes. The Pledgors will pay all taxes, assessments and
charges levied, assessed or imposed upon the Collateral before the same become
delinquent or become Liens upon any of the Collateral except where the same may
be contested in good faith by appropriate proceedings and as to which adequate
reserves have been provided.
          SECTION 4.4. Transfer Powers. Each Pledgor agrees that all
certificated Pledged Interests (and all other certificated Equity Interests
constituting Collateral) included as Collateral and delivered by the Pledgor to
the Administrative Agent pursuant to this Agreement will be accompanied by all
necessary instruments of transfer or assignment requested by the Administrative
Agent in the form of Exhibit A hereto (or such other form consented to by the
Administrative Agent), duly executed in blank and, if the Administrative Agent
shall so request, with signatures guaranteed by a member of a national
securities exchange or the National Association of Securities Dealers, Inc. or
by a commercial bank or trust company having an office or correspondent in the
United States. Thereafter, each Pledgor will, upon

7



--------------------------------------------------------------------------------



 



the request of the Administrative Agent, promptly deliver to it such transfer
powers, instruments and similar documents, satisfactory in form and substance to
the Administrative Agent, with respect to the Collateral pledged by such Pledgor
as the Administrative Agent may reasonably request and will, from time to time
upon the request of the Administrative Agent, promptly transfer any Pledged
Interests or other Equity Interests, including all Distributions, constituting
Collateral pledged by such Pledgor into the name of the Administrative Agent or
any nominee designated by the Administrative Agent.
          SECTION 4.5. Continuous Pledge. Each Pledgor will at all times keep
pledged to the Administrative Agent pursuant hereto all Pledged Interests, all
Dividends received during the existence of an Event of Default and Distributions
with respect thereto, and all other Collateral pledged by such Pledgor, except
as otherwise permitted under this Agreement or any other Loan Document.
          SECTION 4.6. Voting Rights; Dividends. In addition, each Pledgor
agrees that:
     (a) if any Event of Default shall have occurred and be continuing or if any
Default or Event of Default shall occur as a result thereof, promptly upon
receipt thereof by the Pledgor and without any request therefor by the
Administrative Agent, the Pledgor shall deliver (properly endorsed where
required hereby or requested by the Administrative Agent) to the Administrative
Agent all Dividends received on account of Collateral, all of which shall be
held by the Administrative Agent as additional Collateral for use in accordance
with Section 5.5;
     (b) if any Event of Default shall have occurred and be continuing, upon
notice to the Pledgor by the Administrative Agent, all rights of the Pledgor to
exercise or refrain from exercising voting or other consensual rights in respect
of the Collateral shall cease and all such rights shall thereupon become vested
in the Administrative Agent who shall thereupon have the sole right to exercise
or refrain from exercising such voting and other consensual rights; and
     (c) if any Event of Default shall have occurred and be continuing, promptly
upon request of the Administrative Agent, the Pledgor shall deliver to the
Administrative Agent such proxies and other documents as may be necessary to
allow the Administrative Agent to exercise the voting and other consensual
rights with respect to any Collateral pledged by such Pledgor.
Except as set forth in the immediately preceding sentence, each Pledgor shall be
entitled to exercise, in its reasonable judgment, but in a manner not
inconsistent with the terms of the Credit Agreement, Subsidiary Guaranty
Agreement or any other Loan Document (including this Agreement), the voting
powers and all other incidental rights of ownership with respect to any Pledged
Interests or other Equity Interests constituting Collateral (subject to the
Pledgor’s obligation to deliver to the Administrative Agent such Pledged
Interests and other Equity Interests in pledge hereunder to the extent required
to be included as Collateral) and to the receipt of all Dividends. All
Dividends, Distributions, cash payments and Proceeds which the Pledgor is then
obligated to deliver to the Administrative Agent, shall, until delivery to the
Administrative Agent, be held by the Pledgor separate and apart from its other
property in trust for the Administrative Agent. The Administrative Agent agrees
that unless an Event of Default shall have occurred and be continuing, the
Administrative Agent shall, upon the written request of any Pledgor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by the Pledgor which are necessary to allow the Pledgor to exercise
voting power with respect to any unit of Equity Interests (including Pledged
Interests) constituting Collateral; provided, however, that no vote shall be
cast, or consent, waiver or ratification given, or action taken by the Pledgor
that would impair in any material respect any Collateral or be inconsistent with
or violate any provision of the Credit Agreement, the Subsidiary Guaranty
Agreement or any other Loan Document (including this Agreement).
          SECTION 4.7. Additional Information. Each Pledgor will furnish to the

8



--------------------------------------------------------------------------------



 



Administrative Agent and the Lenders written notice of the occurrence of any
event which would make any representation contained in Article 3 untrue at such
time.
ARTICLE 5
EVENTS OF DEFAULT; REMEDIES
     SECTION 5.1. Events of Default. Each of the following shall constitute an
“Event of Default” hereunder:
     (a) if there shall occur any Event of Default under the Credit Agreement;
     (b) if any of the Collateral shall be levied upon or seized in any legal
proceeding, or held by virtue of any Lien or distress, or any Lien other than a
Lien permitted under the Credit Agreement shall attach to any of the Collateral;
or
     (c) if any representation or warranty of any Pledgor set forth herein shall
be untrue in any material respect; or
     (d) if any Pledgor shall fail to observe or perform any covenant or
agreement contained in Section 4.1 of this Agreement; or
     (e) if any Pledgor shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clause
(d) above), and such failure shall remain unremedied for 30 days after the
earlier of (i) any Responsible Officer of any Pledgor becomes aware of such
failure, or (ii) notice thereof shall have been given to the Borrowers’ Agent by
the Administrative Agent or any Lender.
          SECTION 5.2. Actions upon Event of Default. In addition to its rights
and remedies provided hereunder, whenever an Event of Default shall have
occurred and be continuing, the Administrative Agent shall have all rights and
remedies of a secured party upon default under the U.C.C. or other applicable
law. Any notification required by law of any intended disposition by the
Administrative Agent of any of the Collateral shall be deemed reasonably and
properly given if given at least ten (10) days before such disposition. Without
limitation of the above, the Administrative Agent may, and upon direction of the
Required Lenders shall, whenever an Event of Default shall have occurred and be
continuing, take all or any of the following actions after giving at least ten
(10) days prior notice to the Pledgors:
     (a) transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, without disclosing that such Collateral is
subject to the Lien hereunder;
     (b) take control of any Proceeds of the Collateral; and
     (c) execute (in the name, place and stead of the Pledgors) endorsements,
assignments, transfer powers and other instruments of conveyance or transfer
with respect to all or any of the Collateral.
          SECTION 5.3. Attorney-in-Fact. Each Pledgor hereby irrevocably
appoints the Administrative Agent its true and lawful attorney, with full power
of substitution, in the name of the Pledgors, the Secured Parties or otherwise,
for the sole use and benefit of the Secured Parties, but at the Pledgors’
expense, upon the occurrence and during the continuation of an Event of Default
to take any

9



--------------------------------------------------------------------------------



 



action and to execute any instrument which the Administrative Agent may deem
reasonably necessary or advisable enable the Administrative Agent to realize the
benefit of the security interest provided for in this Agreement.
          SECTION 5.4. Private Sales. (a) Each Pledgor recognizes that the
Administrative Agent may be unable, after the occurrence and during the
continuance of any Event of Default, to effect a public sale of any or all the
Pledged Interests by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Securities Act”) and applicable state securities
law or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers that will be obligated to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay sale of any of the Pledged Interests
for the period of time necessary to permit any Subsidiary to register such
securities for public sale under the Securities Act, or under applicable state
securities law, even if such Subsidiary would agree to do so.
          (b) Each Pledgor further agrees to use its reasonable best efforts,
after the occurrence and during the continuance of an Event of Default, to do or
cause to be done all such acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Interests pursuant to this Section 5.4 valid
and binding and in compliance with any and all applicable Requirements of Law.
          SECTION 5.5. Application of Proceeds. All cash Proceeds received by
the Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral may, in the discretion of
the Administrative Agent during the existence of an Event of Default, be held by
the Administrative Agent as additional collateral security for, or then or at
any time thereafter during the existence of an Event of Default, be applied
(after payment of any amounts payable to the Administrative Agent pursuant to
Section 2.9 of the Credit Agreement and Section 5.6 of this Agreement) in whole
or in part by the Administrative Agent against, all or any part of the Secured
Obligations in the following order:
     (a) first, ratably, to the unpaid interest accrued and then due or owing on
the Secured Obligations and to the aggregate amount of fees described in
Section 2.14 of the Credit Agreement which have accrued and are unpaid;
     (b) second, ratably, among the Lenders and Issuing Bank, on account of all
principal of any Secured Obligations then due or owing; and
     (c) third, to any other Secured Obligations then due or owing.
After termination of the Lenders’ Commitments, the termination of the commitment
under the Credit Agreement of the Issuing Bank to issue Letters of Credit, and
payment of the Secured Obligations (except to the extent such Secured
Obligations consist solely of inchoate indemnity obligations, Treasury
Management Obligations and/or Cash Collateralized Letters of Credit complying
with the terms and conditions of the Credit Agreement), any surplus of such cash
or cash Proceeds held by the Administrative Agent shall be paid over to the
Pledgors or to whomsoever may be lawfully entitled to receive such surplus.
          SECTION 5.6. Indemnity and Expenses. Each Pledgor hereby indemnifies
and holds harmless the Secured Parties from and against any and all claims,
losses, and liabilities growing out of or

10



--------------------------------------------------------------------------------



 



resulting from this Agreement (including enforcement of this Agreement), to the
same extent as the Borrowers pursuant to the terms of Section 10.3 of the Credit
Agreement. Upon demand, each Pledgor will pay, or cause to be paid, to the
Administrative Agent the amount of any and all reasonable and documented
expenses actually incurred, including the reasonable fees and disbursements of
its counsel and of any experts and agents actually incurred, which the
Administrative Agent incurs in connection with:
     (a) the administration of this Agreement;
     (b) the custody, preservation, use, or operation of, or the sale of,
collection from, or other realization upon, any of the Collateral;
     (c) the exercise or enforcement of any of the rights of the Administrative
Agent hereunder and any action taken by the Administrative Agent under
Section 6.4; and
     (d) the failure by any Pledgor to perform or observe any of the provisions
hereof.
          SECTION 5.7. Registration Rights. If the Administrative Agent shall
determine to exercise its right to sell any of the Pledged Interests (included
as Collateral) pursuant to Section 5.2 or under applicable law, each Pledgor
agrees that, upon request of the Administrative Agent, as soon as practicable,
each Pledgor will, at its own expense:
     (a) execute and deliver, and cause each issuer of the Pledged Interests and
the directors and officers thereof to execute and deliver, all such instruments
and documents, and do or cause to be done all such other acts and things, as may
be necessary or, in the opinion of the Administrative Agent, advisable to
register such Pledged Interests under the provisions of the Securities Act, and
to cause the registration statement relating thereto to become effective and
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectuses which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto;
     (b) use its best efforts to qualify the Pledged Interests under state
securities or “Blue Sky” laws and to obtain all necessary governmental approval
for the sale of the Pledged Interests, as requested by the Administrative Agent;
     (c) cause each issuer of the Pledged Interests to make available to its
security holders, as soon as practicable, an earnings statement which will
satisfy the provisions of Section 14(a) of the Securities Act; and
     (d) do or cause to be done all such other acts and things as may be
necessary to make such sale of the Pledged Interests or any part thereof valid
and binding and in compliance with applicable law.
Each Pledgor further acknowledges the impossibility of ascertaining the amount
of damages which would be suffered by the Secured Parties by reason of the
failure of a Pledgor to perform any of the covenants contained in this Section
and, consequently, agrees that the remedy of specific performance may be granted
to require the Pledgor to comply with the covenants contained in this Section,
at any time after the Administrative Agent shall demand compliance with this
Section.

11



--------------------------------------------------------------------------------



 



ARTICLE 6
MISCELLANEOUS
          SECTION 6.1. Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.
          SECTION 6.2. Amendments. No amendment or waiver of any provision of
this Agreement nor consent to any departures by the Pledgors or by the
Administrative Agent herefrom shall in any event be effective unless the same
shall be in writing, signed by the Administrative Agent (with the consent of the
Required Lenders), and by the Pledgors, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given.
          SECTION 6.3. Obligations Not Affected. The obligations of the Pledgors
under this Agreement shall remain in full force and effect without regard to,
and shall not be impaired or affected by:
     (a) any amendment or modification or addition or supplement to the Credit
Agreement, any Note, any other Loan Document, any instrument delivered in
connection therewith or any assignment or transfer thereof;
     (b) any exercise, non-exercise or waiver by the Administrative Agent or any
Secured Party of any right, remedy, power or privilege under or in respect of,
or any release of any guaranty or collateral provided pursuant to, this
Agreement, the Credit Agreement or any other Loan Document;
     (c) any waiver, consent, extension, indulgence or other action or inaction
in respect of this Agreement, the Credit Agreement or any other Loan Document or
any assignment or transfer of any thereof; or
     (d) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like, of any Pledgor or any other Person,
whether or not the Pledgor shall have notice or knowledge of any of the
foregoing.
          SECTION 6.4. Protection of Collateral. The Administrative Agent may
from time to time perform, at its option, any act which any Pledgor agrees
hereunder to perform and which the Pledgor shall fail to perform, and the
Administrative Agent may from time to time take any other action which the
Administrative Agent reasonably deems necessary for the maintenance,
preservation or protection of any of the Collateral or of its security interest
therein.
          SECTION 6.5. Addresses for Notices. All notices and other
communications provided for hereunder to any party hereto shall be given in the
manner provided in Section 10.1 of the Credit Agreement, and if to Pledgors, at
the addresses set forth on Schedule II attached hereto, and if to the
Administrative Agent, at the address set forth in Section 10.1 of the Credit
Agreement.
          SECTION 6.6. Governing Law; Jurisdiction.
     (a) This Agreement shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of Georgia.

12



--------------------------------------------------------------------------------



 



     (b) Each Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of the United States
District Court of the Northern District of Georgia, and of any state court of
the State of Georgia located in Fulton County and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Georgia state court or,
to the extent permitted by applicable law, such Federal court. Each Pledgor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement against the Pledgors
or their respective properties in the courts of any jurisdiction.
     (c) Each Pledgor irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in the first sentence of paragraph (b) of this Section and
brought in any court referred to in the first sentence of paragraph (b) of this
Section. Each Pledgor irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
     (d) Each Pledgor irrevocably consents to the service of process in the
manner provided for notices in Section 10.1 of the Credit Agreement. Nothing in
this Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
          SECTION 6.7. Waiver of Jury Trial. EACH PLEDGOR, AND BY ITS ACCEPTANCE
HEREOF, ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED PARTIES, IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PLEDGOR, AND BY ITS ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT ON BEHALF OF THE
SECURED PARTIES, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
SECURED PARTY OR PLEDGOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
SECURED PARTY OR PLEDGOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 6.8. Postponement of Subrogation. Each Pledgor subordinates
and agrees not to exercise any rights against any Borrower which it may acquire
by way of subrogation or contribution, by any payment made hereunder or
otherwise, until all the Secured Obligations shall have been irrevocably paid in
full and the Credit Agreement shall have been irrevocably terminated. If any
amount shall be paid to a Pledgor on account of such subrogation or contribution
rights at any time when all the Secured Obligations shall not have been paid in
full, such amount shall be held in trust for the benefit of the Secured Parties
and shall forthwith be paid to the Administrative Agent to be credited and
applied to the Secured Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement.

13



--------------------------------------------------------------------------------



 



          SECTION 6.9. Limitation of Liability. No Secured Party, or any
Affiliate thereof, shall have any liability with respect to, and THE PLEDGORS
HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON, ANY CLAIM FOR ANY SPECIAL,
INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES SUFFERED BY THE PLEDGORS
IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREIN OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION HEREWITH.
          SECTION 6.10. Waiver of O.C.G.A. Section 10-7-24. Each Pledgor hereby
waives all rights under Section 10-7-24 of the Official Code of Georgia
Annotated, as amended, including any right to require Secured Parties to proceed
against the Borrowers.
          SECTION 6.11. Counterparts, Effectiveness, etc. This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the Pledgors and the Administrative Agent and be deemed to be an
original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of each Pledgor shall have been received by the
Administrative Agent and notice thereof shall have been given by the
Administrative Agent to each Pledgor, each Lender and the Issuing Bank.
          SECTION 6.12. Headings. The headings of the sections and other
provisions hereof are provided for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.
          SECTION 6.13. Severability. Any provision of this Agreement held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
(Signatures on following page)

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first above written.

           
PRG-SCHULTZ INTERNATIONAL, INC., a Georgia corporation
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee        Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]         
PRG-SCHULTZ USA, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer        [CORPORATE SEAL]     

            PRG-SCHULTZ AUSTRALIA, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]         
PRG-SCHULTZ BELGIUM, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee        Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]       

(Signatures continue on following page)
Equity Pledge Agreement

 



--------------------------------------------------------------------------------



 



            THE PROFIT RECOVERY GROUP GERMANY, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]         
PRG-SCHULTZ FRANCE, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]       

            THE PROFIT RECOVERY GROUP NETHERLANDS, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]          THE
PROFIT RECOVERY GROUP NEW ZEALAND, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]       

(Signatures continue on following page)
Equity Pledge Agreement

 



--------------------------------------------------------------------------------



 



            PRG-SCHULTZ SCANDINAVIA, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]         
PRG-SCHULTZ PORTUGAL, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]     

            PRG-SCHULTZ SWITZERLAND, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]          THE
PROFIT RECOVERY GROUP SPAIN, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]       

(Signatures continue on following page)
Equity Pledge Agreement

 



--------------------------------------------------------------------------------



 



            PRG-SCHULTZ EUROPE, INC., a Georgia corporation         By:   /s/
Robert B. Lee       Name:   Robert B. Lee       Title:   Chief Financial Officer
and Treasurer                  [CORPORATE SEAL]          THE PROFIT RECOVERY
GROUP ASIA, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]       

            PRG-SCHULTZ CANADA, LLC, a Georgia limited liability company
   

                  By:   /s/ Robert B. Lee (SEAL)       Name:   Robert B. Lee    
  Title:   Chief Financial Officer, Treasurer and Controller       PRG
INTERNATIONAL, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]       

            PRGDS, LLC, a Georgia limited liability company
      By:   /s/ Robert B. Lee (SEAL)       Name:   Robert B. Lee       Title:  
Chief Financial Officer and Treasurer    

(Signatures continue on following page)
Equity Pledge Agreement

 



--------------------------------------------------------------------------------



 



            PRGFS, INC., a Delaware corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]         
PRGTS, LLC, a Georgia limited liability company
      By:   /s/ Robert B. Lee (SEAL)     Name:   Robert B. Lee       Title:  
Chief Financial Officer and Treasurer    

            THE PROFIT RECOVERY GROUP MEXICO, INC., a Georgia corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]         
PRG-SCHULTZ BRASIL, LLC, a Georgia limited liability company
      By:   /s/ Robert B. Lee (SEAL)       Name:   Robert B. Lee       Title:  
Chief Financial Officer and Treasurer    

            HS&A ACQUISITION — UK, INC., a Texas corporation
      By:   /s/ Robert B. Lee       Name:   Robert B. Lee       Title:   Chief
Financial Officer and Treasurer                  [CORPORATE SEAL]       

(End of signatures)
Equity Pledge Agreement

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
PLEDGED INTERESTS

                                              Certificate Numbers   Number or %
of         Class of Equity   (or state if   Equity Interests Pledgor   Issuer  
Interests   uncertificated)   Issued and Pledged
PRG-Schultz International, Inc.
  PRG-Schultz Australia, Inc.   Common     5       100%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz Belgium, Inc.   Common     2       100%  
 
                           
PRG-Schultz International, Inc.
  The Profit Recovery Group Germany, Inc.   Common     2       100%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz France, Inc.   Common     13       100%  
 
                           
PRG-Schultz International, Inc.
  The Profit Recovery Group Netherlands, Inc.   Common     2       100%  
 
                           
PRG-Schultz International, Inc.
  The Profit Recovery Group New Zealand, Inc.   Common     2       100%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz Scandinavia, Inc.   Common     2       100%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz Portugal, Inc.   Common     2       100%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz Switzerland, Inc.   Common     2       100%  
 
                           
PRG-Schultz International, Inc.
  The Profit Recovery Group Spain, Inc.   Common     3       100%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz Europe, Inc.   Common     2       100%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz CR s.r.o   Common     n/a       65%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz Svenska A.B.   Common     n/a       65%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz Polska Sp.Zo.O   Common     n/a       65%  
 
                           





--------------------------------------------------------------------------------



 



                                              Certificate Numbers   Number or %
of         Class of Equity   (or state if   Equity Interests Pledgor   Issuer  
Interests   uncertificated)   Issued and Pledged
PRG-Schultz International, Inc.
  The Profit Recovery Group Asia, Inc.   Common     12       100%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz Canada, LLC   LLC membership interests   uncertificated     100%  
 
                           
PRG-Schultz International, Inc.
  PRG International, Inc.   Common     2       100%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz USA, Inc.   Common     B42       100%  
 
                           
PRG-Schultz International, Inc.
  PRG-Schultz Colombia, Ltda.   Common     n/a       65%  
 
                           
PRG-Schultz International, Inc.
  The Profit Recovery Group Argentina S.A.   Common     n/a       65%  
 
                           
PRG-Schultz International, Inc.
  HS&A Acquisition — UK, Inc.   Common     6        100%  
 
                           
PRG-Schultz International, Inc.
  Meridian Corporation Limited   Common   TBD     6%  
 
                           
The Profit Recovery Group Germany, Inc.
  PRG-Schultz (Deutschland) GMBH   Common   TBD     65%  
 
                           
The Profit Recovery Group Netherlands, Inc.
  PRG-Schultz Nederland, B.V.   Common     n/a       65%  
 
                           
The Profit Recovery Group Asia, Inc.
  PRG-Schultz International PTE LTD   Common     n/a       65%  
 
                           
PRG-Schultz Canada, LLC
  PRG-Schultz Canada Corp.   Common   TBD     65%  
 
                           
PRG International, Inc.
  PRGDS, LLC   LLC membership interests   uncertificated     100%  
 
                           
PRG International, Inc.
  PRGFS, Inc.   Common     3       100%  
 
                           
PRG-Schultz Brasil, LLC
  Profit Recovery Brasil Ltda   Common   TBD     65%  
 
                           

 



--------------------------------------------------------------------------------



 



                                              Certificate Numbers   Number or %
of         Class of Equity   (or state if   Equity Interests Pledgor   Issuer  
Interests   uncertificated)   Issued and Pledged
PRG-Schultz USA, Inc.
  PRGTS, LLC   LLC membership interests   uncertificated     100%
 
                           
HS&A Acquisition — UK, Inc.
  Meridian Corporation Limited   Common   TBD     59%
 
                           
The Profit Recovery Group Mexico, Inc.
  The Profit Recovery Group Holdings Mexico S de RL de CV   Common     n/a      
65%

 



--------------------------------------------------------------------------------



 



SCHEDULE II
ADDRESSES

      Pledgors   Address
PRG-Schultz International, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
PRG-Schultz USA, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
PRG-Schultz Australia, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
PRG-Schultz Belgium, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 



--------------------------------------------------------------------------------



 



      Pledgors   Address
The Profit Recovery Group Germany, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 
   
PRG-Schultz France, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 
   
The Profit Recovery Group Netherlands, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 
   
The Profit Recovery Group New Zealand, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
PRG-Schultz Scandinavia, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer; and Victor A.
Allums, Esq., Senior Vice President, General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 



--------------------------------------------------------------------------------



 



      Pledgors   Address
PRG-Schultz Portugal, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer;
and Victor A. Allums, Esq., Senior Vice President, General
Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
PRG-Schultz Switzerland, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer;
and Victor A. Allums, Esq., Senior Vice President, General
Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
The Profit Recovery Group Spain, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer;
and Victor A. Allums, Esq., Senior Vice President, General
Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
PRG-Schultz Europe, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer;
and Victor A. Allums, Esq., Senior Vice President, General
Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
The Profit Recovery Group Asia, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer;
and Victor A. Allums, Esq., Senior Vice President, General
Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 



--------------------------------------------------------------------------------



 



      Pledgors   Address
PRG-Schultz Canada, LLC
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer, Treasurer and
Controller; and Victor A. Allums, Esq., Senior Vice President,
General Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
PRG International, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer;
and Victor A. Allums, Esq., Senior Vice President, General
Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
PRGDS, LLC
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer;
and Victor A. Allums, Esq., Senior Vice President, General
Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
PRGFS, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer; and Victor A.
Allums, Esq., Vice President and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
PRGTS, LLC
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer;
and Victor A. Allums, Esq., Senior Vice President, General
Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 



--------------------------------------------------------------------------------



 



      Pledgors   Address
The Profit Recovery Group Mexico, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer;
and Victor A. Allums, Esq., Senior Vice President, General
Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
PRG-Schultz Brasil, LLC
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer;
and Victor A. Allums, Esq., Senior Vice President, General
Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com
 
   
HS&A Acquisition — UK, Inc.
  600 Galleria Parkway, Suite 100
Atlanta, Georgia 30339-5986
Attention: Mr. Robert Lee, Chief Financial Officer and Treasurer;
and Victor A. Allums, Esq., Senior Vice President, General
Counsel and Secretary
Telecopy Number: (770) 779-3034
E-Mail: robert.lee@prgx.com vic.allums@prgx.com

 